Citation Nr: 0127514	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


REMAND

The veteran contends that he suffers from PTSD as a result of 
his active service in Vietnam.  A preliminary review of the 
record shows that additional development by the RO is 
necessary before the Board may proceed with appellate review.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2001).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran in obtaining 
evidence to substantiate his or her claim for VA benefits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No 106-
475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's DD 214 
(Report of Transfer or Discharge) does not reflect that he 
received any decorations or medals indicative of combat 
involvement.  However, it identifies his military 
occupational specialty (MOS) as light weapons infantry and 
confirms that he served in Vietnam from December 1969 to 
November 1970.  In correspondence to the RO and in various 
psychological evaluations, the veteran reported that he 
served as a machine gunner and a radio operator while in 
Vietnam.  He claimed that his unit came under enemy fire and 
that he was involved in combat.  The veteran has also 
submitted a statement from an individual who served with the 
veteran in Vietnam and who recounted the physical rigors and 
emotional trauma with the veteran.  He reported that the 
veteran served as both a machine gunner and a radio operator 
while in Vietnam.  The veteran has reported being involved in 
two incidents in Thua Thien, South Vietnam and has also 
submitted information gathered over the Internet which 
confirms the deaths of two fellow soldiers who he reported 
were killed in the incidents.  

The veteran had also reported that he was wounded in combat 
in service.  In a June 1974 VA application, the reported that 
he had sustained a gunshot wound in 1970 in service and 
indicated that he had been treated for this injury at "B" 
Medical Company, Camp Eagle, Republic of Vietnam; he also 
reported that he was treated for "nerves" while in Vietnam.  
The RO undertook a search for such records, but was informed 
in July 1974 that the record did not contain evidence of the 
alleged treatment and that if dates and name or number of the 
treating facility was furnished, an effort would be made to 
obtain records regarding treatment for a gunshot wound and 
nerves.  The RO took no further action on this claim because 
the veteran failed to report for VA examination at that time.  
More recently, in May 2000, the veteran reported to a VA 
examiner that he had received shrapnel in his leg and right 
side in service but had not been treated for it.  As there 
appear to be two incidents in which the veteran was 
purportedly injured in combat in service, one of which he had 
reportedly received treatment for in service, such records 
may support the veteran's claim regarding his stressors and 
participation in combat. 

The Board notes further, that the veteran's representative in 
argument submitted to the Board in May 2001, has reported 
that the veteran's DD Form 215 indicates that the veteran has 
been awarded the Combat Infantryman Badge (CIB).  The Board 
notes further, that in a February 16, 2000 VA psychological 
evaluation report, the veteran reported that he received, in 
pertinent part, the CIB, the Bronze Star with two clusters, 
and the Air Medal Assault Badge.  He also reported to the 
examiner at the time that he had killed several enemy 
soldiers while in Vietnam.  However, official service 
department confirmation of the additional medals has not been 
obtained and the veteran's actual participation in combat has 
not been verified.

Based upon the above information, the veteran was diagnosed 
with PTSD by a private therapist, psychologist, and 
psychiatrist.  On the contrary, the VA examiner in May 2000 
found that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The veteran has also been diagnosed with 
depression and panic disorder.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the veteran and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

The Board recognizes that the veteran has not provided 
sufficiently specific information as to some of the claimed 
stressors such that would permit verification of them through 
official channels.  However, the Board finds that with 
respect to some of the reported incidents, the veteran has 
provided sufficient information that may be verified.  In 
particular, the RO should confirm those relating to the 
combat operations of the veteran's unit.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that the VA erred in 
finding no evidence of objective stressors because a clerk 
typist did not directly participate in combat but witnessed 
and assisted in combat operations).  In addition, the RO 
should verify the locations and assignments of the veteran 
and of the two soldiers that were identified as being killed 
in action.  Further, documentation regarding inservice 
treatment for a gunshot wound in 1970 may help to confirm the 
veteran's stressors.

Under these circumstances, the Board is of the opinion that 
it may not properly proceed with appellate review until 
additional development has been accomplished.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (amended at 38 U.S.C. 
§ 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of 
psychiatric treatment since service, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  He 
should be asked for specific information 
regarding the exact date he received a 
gunshot wound in 1970 and the name and 
place of the medical facility that 
treated him for the injury.

3.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran, 
specifically any clinical records, if he 
provides additional specific information 
regarding the gunshot wound which he 
sustained and received treatment for in 
1970 in Vietnam. 

The RO should further request the 
veteran's complete service administrative 
records (DA-20 and 201 file).  

The RO should obtain verification from 
official service department sources as to 
awards/medals received by the veteran 
purportedly to include the CIB, Bronze 
Star, and Air Medal Assault Badge.  The 
RO should obtain the DD Form 215 
referenced by the veteran's 
representative in this case in the 
representative's May 2001 written 
argument.

4.  If any of the above requested 
development results in 
confirmation/verification of the 
veteran's stressors, then the development 
requested in this paragraph (4) need not 
be accomplished and the RO should proceed 
to paragraph (5).  If the claimed 
stressors are not verified through the 
above development, the RO should then 
review the file and prepare a summary of 
all claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides an additional statement.  This 
summary, and a copy of the veteran's DD 
Form 214 and all service personnel 
records should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

5.  The RO should review the record and 
determine whether the record contains a 
diagnosis of PTSD based on any of the 
verified stressors.  If not and if any of 
the veteran's stressors are verified 
through the above or other development, 
the RO should schedule the veteran for a 
VA psychiatric examination by an examiner 
who has not previously examined the 
veteran.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified stressors may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which verified stressors supports that 
conclusion.  The examiner should also 
determine if the veteran suffers from an 
acquired psychiatric disability.  The 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disability is related to active 
service.  Since it is important that 
"each disability be viewed in relation to 
its history"  38 C.F.R. § 4.1 (2001), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

6.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C. 
§ 5103A) and implementing regulations.  

7.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




